The Attorney                General of Texas
                                       December        28,     1979
MARK WHITE
Attorney General


                   Honorable Hal H. Hood                           Opinion No. N1+118
                   Firemen’s Pension Commissioner
                   503-F Sam HoustonState Office Bldg.             Re: Whether or not income from
                   Austin, Texas 78701                             invested funds of the pension fund
                                                                   under article 6243e.3 may be used
                                                                   to pay for the cost of an actuarial
                                                                   study.

                   Dear Mr. Hood:

                          You have requested our opinion as to whether income derived from the
                   Fire Fighters’ Relief and Retirement Fund may be used to finance a biennial
                   actuarial study required by statute.

                         Article 6243e.3, V.T.C.S., enacted in 1977, created, on behalf of
                   volunteer firemen, a statewide Fire Fighters’ Relief and Retirement Fund,
                   to be administered by the Firemen’s Pension Commissioner and a Six-
                   member state board of trustees. Sections 18-21. Section 24 provides:

                              The commissioner and state board of trustees shall
                              certify the actuarial and financial soundness of the
                              fund every two years The state board shall employ a
                              qualified actuary and a certified public accountant to
                              assist in the required certification.

                   You explain that the 1979 session of the legislature failed to make a separate
                   appropriation for the purpose of financing this actuarial study.      You ask
                   whether income derived from the Fund may be expended for this purpose.

                        Section 14(e) of the statute    provides:

                              No portion of the cotpus or income of the fund may
                              be used for purposes other than the benefit of
                              member fire fighters and their beneficiaries.

                   In our opinion, the state board of trustees should determine whether the
                   actuarial study will accrue to the “benefit of member fire fighters and their
                   beneficiaries.”   The state board is empowered to “establish rules and
                   regulations necessary for the administration of the fund” Section 21(b). -See




                                                   P.        372
Honorable Hal H. Hood    -    Page Two   (~~-118)



Attorny General Opinions H-1093 (1977); H-896 (1976). In this csse, the boardis directed
by the legislature to “employ a qualified actuary and a certified public accountant to
assist in the required certification. ” Sec. 24. If the board reasonably concludes that the
use of income from the Fund to finance the actuarial study would be of benefit to member
fire fighters and their beneficiaries,   it may expend a portion of that income for such
purpose. See Attorney General Opinion II-1152 (l978).

                                       SUMMARY

           If the state board of trustees of the Fire Fighters! Relief and
           Retirement Fund determines that the use of income from the Fund
           to finance a statutorily required actuarial study would be of benefit
           to member fire fighters and their beneficiaries,    it may expend a
           portion of that income for such purpose.




                                         xg
                                                   MARK       WHITE
                                                   Attorney   General of Texas

JOHN W. FAINTER, JR.
First Assistant Attorney General

TED L. HARTLEY
Executive Assistant Attorney General

Prepared by Les King
and Rick Gilpin
Assistant Attorneys General

APPROVED:
OPINION COMMITTEE

C. Robert Heath, Chairman
David B. Brooks
Bob Gammage
Susan Garrison
Rick Gilpin
Les King
Eva King Loutzenhiser




                                              P.     373